TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                    NO. 03-18-00855-CV


                  The State Board for Educator Certification, Appellant

                                                v.

                                    Leo J. Tran, Appellee


              FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
    NO. D-1-GN-16-001802, THE HONORABLE GISELA D. TRIANA, JUDGE PRESIDING



                                          ORDER


PER CURIAM

              The mandate in this cause issued by this Court on February 24, 2021, is hereby

withdrawn.

              It is so ordered March 1, 2021.



Before Chief Justice Rose, Justices Goodwin and Baker
  Chief Justice Rose Not Participating